909 So. 2d 604 (2005)
Mark L. STREET, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-2589.
District Court of Appeal of Florida, Fourth District.
September 7, 2005.
Mark L. Street, Arcadia, pro se.
No appearance required for appellee.
*605 PER CURIAM.
Although it does not appear that appellant previously raised these specific Florida Rule of Criminal Procedure 3.800 claims, as the trial court's order suggests, the issues raised are meritless nonetheless. See Studnicka v. State, 679 So. 2d 819, 822 (Fla. 3d DCA 1996) (stating that habitual felony offender sentence pronounced after October 1, 1988 is not a sentence governed by sentencing guidelines); Cooper v. State, 902 So. 2d 945, 947 (Fla. 4th DCA 2005) (any error in guidelines scoresheet harmless when defendant is sentenced as habitual offender). Furthermore, appellant agreed to a negotiated plea and sentence.
Affirmed.
STEVENSON, C.J., WARNER and KLEIN, JJ., concur.